DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 October 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-8, 10, 23-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy et al. (US 8,450,359; hereinafter “McCoy”) in view of Wilson et al. (WO 99/49823; hereinafter “Wilson”) and Loupis et al. (US 2014/0303547; hereinafter “Loupis”).
In regard to claim 1 and 6-8, McCoy discloses a disinfection system comprising a light source emitting a broad light spectrum including different wavebands of light at different fluence rates (see the examples of col. 3, lines 55-60 which all necessarily emit wavebands of light at different fluence rates); and an article (see examples of devices in col. 5, lines 40 through col. 6, line 32) incorporating a solution on a surface of the article (electrostatically or covalently bound to a polymer of the material; see col. 5, lines 22-26) being exposed to the light source, wherein the composition includes a combination of at least two photosensitizers (“a combination of sensitizers may be used”; see col. 2, lines 54-55) and can be less than five photosensitizers, wherein each of the at least two photosensitizers absorbs light of a different waveband emitted from the light source (“to allow the […] activity to be enhanced by […] different wavelengths”; see col. 2, lines 54-61).  McCoy teaches that the photosensitizers can be provided to a surface by immersing the surface in a solution which includes the sensitizers.  McCoy teaches that the sensitizer may be provided to a surface at a concentration of 0.1 to 50 mg/ml.  See col. 7, lines 22-32.    McCoy teaches the photosensitizers are selected from phthalocyanines, aminolaevulinic acid and its derivatives (i.e. prodrugs), texaphyrins, porphyrin, and methylene blue and other dyes such as rose bengal. See col. 2, lines 42-53.
McCoy is silent in regard to incorporating the solution inside of the article and to wherein one of the photosensitizers in the composition is riboflavin.  It is noted the McCoy does teach that other dyes may be used as a photosensitizer, and that riboflavin is well-known in the art to be a dye.  
McCoy further does not explicitly disclose wherein the concentration of a photosensitizer having the highest concentration in the composition is the photosensitizer which absorbs the light waveband having the highest fluence rate.  McCoy does teach that the combination of photosensitizers can be chosen to so as to enhance the anti-bacterial and/or anti-viral activity of the material, to allow the anti-bacterial and/or anti-viral activity to be enhanced by specific or different wavelengths, or to lower costs or to facilitate production of a material capable of providing an adequate level of singlet oxygen.  See col. 2, lines 54-61.  It is viewed that one of ordinary skill in the art would vary the concentration of each of the photosensitizers relative to one another in the combination of photosensitizers based on such considerations as there is no requirement that such compositions need be applied in equal ratios.  Therefore, the combination of photosensitizers used by McCoy would necessarily include at least one photosensitizer of a higher concentration and another of a lower concentration.  Further, in regard to the limitation regarding “each photosensitizer has the light absorption at the different wavebands measured,” the absorption profile of photosensitizers is viewed to be extremely well-known by one of ordinary skill in the art and such data is readily available to practitioners and the limitation does not further limit the structure of the recited system claim.
Wilson discloses a light-activated antimicrobial polymeric material which is comprised of a material containing a photosensitizer (singlet-oxygen generating substance) which is melted (i.e. the composition forms a solution) and metered into a polymer resin such that articles can be formed thereof.  Wilson teaches that examples of suitable singlet-oxygen generating substances are methylene blue, rose Bengal, erythrosine B, and riboflavin and can be present in the polymeric material in an amount of 5 ppm to 1000 ppm by weight.  See page 2 and page 5. 
Loupis discloses a phototherapeutic device for illuminating a photoactivatable composition comprising photosensitizer components (see [0111]-[0117]) which have been applied on a subject’s skin.  The device comprises a light source comprising an array of LEDs which can produce light in different wavebands (i.e. emission spectra) with a controllable fluence rate for selectively activating the components of the photoactivatable composition.  The light source of Loupis comprises LEDs emitting light in a blue, yellow, green, orange and red wavelength ranges.  Loupis teaches wherein the fluence rates of different wavebands can be controlled.  Thus, the red waveband is capable of having the lowest fluence rate compared to the other wavebands as claimed.  Loupis further discloses wherein the array of LEDs may be provided on a flexible substrate such as a fabric, for use with a dressing or a mask, or forming part of a dressing or mask.  See [0005]-[0013], [0020], [0022], [0031], [0035], [0043]-[0045], [0077]-[0078], [0080], [0091]-[0092], and [0111]-[0123].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wilson and McCoy to arrive at the claimed article wherein multiple photosensitizers, such as two to five different compositions, are intimately mixed with a polymeric resin or coated in the surface thereof to form an article such that different wavebands of light are capable of activating the generation of singlet oxygen for the purpose of delivering an anti-bacterial and/or anti-viral effect.  It would have further been obvious to have used both riboflavin and methylene blue, and to have further included either rose Bengal or erythrosine, in the composition of the article as it is well-known by one of ordinary skill in the art that the photosensitizers absorb light at different wavebands and McCoy teaches a combination of photosensitizers allow the anti-bacterial and/or antiviral activity to be enhanced by different wavelengths. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the controllable light source for illuminating a photoactivatable composition as disclosed by Loupis with the above combined article of McCoy and Wilson for the purpose of providing a light source capable of producing wavelengths and fluence rates to irradiate the device with light as claimed such that the activity of the photosensitizers can be enhanced through activation with the wavebands which produce singlet oxygen.  Thus, the light source is capable of being operated in the claimed manner in which the light waveband having the highest fluence rate is the same as the waveband which is absorbed by the photosensitizer having the highest concentration.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).   It would have further been obvious to have included three or four photosensitizers according to the teachings of McCoy in the above combined article and to have controlled the light source of Loupis in a manner relative to the concentrations of the photosensitizers without creating any new or unexpected results.
In regard to claims 10 and 23, McCoy teaches wherein the light source is a white light source, as the disclosed light sources of daylight, a halogen lamp, a mercury vapour lamp, and a tungsten lamp are all well-known to produce white light.  See col. 3, lines 55-60.  
In regard to claims 24 and 28, McCoy and Wilson are silent in regard to the light source being an LED.  It is noted above that Loupis discloses that the light source comprises LEDs in the recited color wavebands.
It would have been obvious for one of ordinary skill to have provided riboflavin in a greater concentration than methylene blue or to have also provided erythrosine in the solution and to have methylene blue with the lowest concentration in solution without creating any new or unexpected results. It is noted that the claims do not require the concentration of the photosensitizers to be relative to the supplied amount of light and the system allows for the increase of light in different wavebands.  Thus, the combined system is capable of being operated for the maximization of the activation of the photosensitizers regardless of concentration in the article.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the controllable light source for illuminating a photoactivatable composition as disclosed by Loupis with the above combined system for the purpose of providing a light source capable of producing wavelengths and fluence rates to irradiate the device with light as claimed such that the activity of the photosensitizers can be enhanced through activation with the wavebands which produce singlet oxygen.  Thus, the light source is capable of being operated in the claimed manner in which the red waveband has the lowest fluence in comparison to the blue and yellow-green wavebands.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).   
In regard to claim 25, Wilson teaches that the materials of the invention can be used for gloves, masks and surgical drapes.  See the abstract and page 1, lines 28-30.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy in view of Wilson, Loupis and Fiori et al. (US 9,527,918; hereinafter “Fiori”).
In regard to claims 26-27, McCoy, Wilson and Loupis are silent in regard to wherein the article is a pair of glasses.  Wilson does disclose that the solution comprising the photosensitizer is incorporated within the polymer resin which can be used to form an item.  Wilson further discloses wherein the material can be nylon, polyester, acrylic, or polyethylene which are well understood to be capable of being transparent.  See lines 35-36 of page 3.  Further, see Example 7 on page 14 which recites a clear, colorless plastic film.
Fiori discloses an antibacterial polymer film which is disclosed to be used on surfaces that must have a high degree of cleanliness such as eyeglass frames.  See col. 3, lines 1-2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed eyeglass frames having an antibacterial film or coating thereon as disclosed by Fiori by using the above polymer composition for forming articles of the previous combined system without creating any new or unexpected results.  

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over McCoy in view of Wilson, Loupis and Wilson et al. (US 2009/0317436).
In regard to claim 29, McCoy teaches that the light source can be daylight which is well understood to include infrared light.  See col. 3, lines 55-60.  Loupis further discloses that infrared light can be controllably emitted.  See [0091].
McCoy, Wilson and Loupis are silent in regard to indocyanine green.  
Wilson et al. discloses that a photosensitizer, such as indocyanine green, can be mixed with or coated on a plastics material to create an antimicrobial plastic.  Wilson et al. further discloses that ultraviolet, visible, or infrared light can be used to excite different photosensitizers.  See [0055], [0075] and [0077].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the use of indocyanine green as disclosed by Wilson et al. with the above combined invention without producing any new or unexpected results as Loupis teaches that the controller can control the emission of the different wavebands of light.  Thus, the combined system is capable of being operated in the claimed manner.  It is noted that McCoy explicitly teaches that “other dyes” can be used and indocyanine green is well understood to be a dye.  
Response to Arguments
Applicant's arguments filed 11 October 2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not recite wherein the fluence rates of the individual wavebands of a broad spectrum light are measured.  The Examiner respectfully disagrees.  Applicant notes that Loupis teaches that the fluence rate of flight source with distinct narrow wavelengths are controlled and adjusted.  The Examiner contends that this meets the claimed limitation as light in the wavebands is controllably generated and the adjustability of the light by the controller is tantamount to measuring the fluence rate of the light as the controller is taught to control the emitted power density of the light from each LED.  See [0080] of Loupis.
Applicant argues that the prior art does not disclose the advantage of the system of claim 1 being that “more photons will be utilized to generate singlet oxygen.”  The Examiner respectfully disagrees.  The claims do not regard any relationship between the concentration of a photosensitizer which absorbs light in a specific waveband to the fluence rate of light in the specific waveband beside the relative concentration of photosensitizer in comparison to the other provided photosensitizers.  In other words, the claims are not limited in scope to utilizing “more photons” as photosensitizers can be provided in concentrations in which the waveband having the lowest fluence rate may still have enough fluence to activate the photosensitizer having the highest concentration using the broadest reasonable interpretation of the claim.  There is no requirement of the claim in which the activation of the photosensitizers are limited or increased by the fluence rates in different wavebands.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774